Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species A(ii)(g), B(i)(a) and C(ii), claims 1-5 and 10-15, in the reply filed on May 3, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 6-9 and 16-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12
	line 2, a -- : -- (colon) should be inserted after the word “comprising”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 4 and 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4
	lines 1-3, it appears that “a nanoporous Cu-M catalyst where M is a metal chosen from Pt, Ir, Pd, Ag, Au, Rh, Ru, Zn, Sn, Ni, Fe, Re, Ga, In, Cd, Tl, and Ti” is the same as the nanoporous Cu-M catalyst where M is a metal chosen from Pt, Ir, Pd, Ag, Au, Rh, Ru, Zn, Sn, Ni, Fe, Re, Ga, In, Cd, Tl, and Ti recited in claim 1, lines 4-6. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 5
	lines 1-2, it appears that “a nanoporous Cu-Ru catalyst” is further limiting the nanoporous Cu-M catalyst recited in claim 1, line 4-6. However, the claim language is unclear as to whether it is.

II.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 

Claim 1
	lines 4-6, recite “wherein the electroreduction catalyst comprises a nanoporous Cu catalyst, a nanoporous Cu-M catalyst, or a combination thereof, where M is a metal chosen from Pt, Ir, Pd, Ag, Au, Rh, Ru, Zn, Sn, Ni, Fe, Re, Ga, In, Cd, Tl, and Ti”.

Claim 2
	lines 1-3, recite “wherein the electroreduction catalyst comprises nanoparticles having an average particle size of from 10 nm to 500 nm, as determined by scanning electron microscopy (SEM)”.

	The nanoparticles having an average particle size of from 10 nm to 500 nm, as determined by scanning electron microscopy (SEM) are not the subsequent mention of the nanoporous Cu catalyst or the nanoporous Cu-M catalyst. Thus, it is unclear from the claim language what the relationship is between the nanoporous Cu catalyst, the nanoporous Cu-M catalyst and the nanoparticles. 

III.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1

	lines 4-6, recites “wherein the electroreduction catalyst comprises a nanoporous Cu catalyst, a nanoporous Cu-M catalyst, or a combination thereof, where M is a metal chosen from Pt, Ir, Pd, Ag, Au, Rh, Ru, Zn, Sn, Ni, Fe, Re, Ga, In, Cd, Tl, and Ti”.

Claim 5
	line 1, recites “wherein the electroreduction catalyst comprises a nanoporous Cu-Ru catalyst”.

The nanoporous Cu-Ru catalyst is not the subsequent mention of the nanoporous Cu-M catalyst. Thus, it is unclear from the claim language what the relationship is between the nanoporous Cu-M catalyst and the nanoporous Cu-Ru catalyst.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim(s) 1 and 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Palmore et al. (US Patent Application Publication No. 2016/0215404 A1).
Regarding claim 1, Palmore teaches a method for electrochemically reducing carbon dioxide to provide a product, the method comprising:
• contacting the carbon dioxide with an electroreduction catalyst (= electrochemically reducing said CO2 and solution by the catalytic-copper electrode in the second cell compartment) [page 1, [0041]] in an electrochemical cell (= a membrane divided electrochemical cell) [page 1, [0038]], and applying a potential to the electrochemical cell (= a step potential between about -0.8 and preferably about -1.0 and about -1.8 V versus the reference electrode (e.g., Ag/AgCl)) [page 1, [0040]] to form the product (= major products were HCOOH, H2 and CO, minor products (<2%) were C2H4, C2H6, CH4 and C3H6) [page 3, [0071]], 
· wherein the electroreduction catalyst comprises a nanoporous Cu catalyst, a nanoporous Cu-M catalyst, or a combination thereof, where M is a metal chosen from Pt, Ir, Pd, Ag, Au, Rh, Ru, Zn, Sn, Ni, Fe, Re, Ga, In, Cd, Tl, and Ti (= a catalytic copper electrode is selected from the group comprising copper nanofoam, copper aerogel, and copper nanoparticles) [page 1, [0036]]; and 
· wherein the product comprises a C2-C3 alkane, a C2-C3 alkene, a C2-C3 alcohol, a C2-C3 

carboxylic acid, a C2-C3 aldehyde, or a combination thereof (= major products were HCOOH, H2 and CO, minor products (<2%) were C2H4, C2H6, CH4 and C3H6) [page 3, [0071]].
Regarding claim 10, Palmore teaches wherein the product comprises ethane, ethylene, or a combination thereof (= major products were HCOOH, H2 and CO, minor products (<2%) were C2H4, C2H6, CH4 and C3H6) [page 3, [0071]].
Regarding claim 11, the method of Palmore differs from the instant invention because Palmore does not disclose wherein the method is selective for the formation of C2-C3 alkanes over methane, such that the C2-C3 alkanes are formed with at least 10 times greater Faradaic efficiency than methane.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Palmore teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	Since all of the elements of the claimed method were accounted for in the prior art, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). The property and/or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art. 
	Furthermore, Palmore teaches that major products were HCOOH, H2 and CO, minor 

products (<2%) were C2H4, C2H6, CH4 and C3H6 (page 3, [0071]). The electro-reduction of CO2 at copper nanofoams at different potentials yielded a different product distribution compared to that at smooth copper (most notably, the faradaic efficiency of formate was 26% at -1.1 V compared to only 3% at smooth copper) [pages 4-5, [0081]].
	Thus, one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the potential by routine experimentation that would have achieved the desired product distribution (MPEP § 2141.03).
	Regarding claim 12, Palmore teaches wherein the electrochemical cell is a divided electrochemical cell comprising: a working electrode comprising the electroreduction catalyst in a first cell compartment (= a catalytic-copper electrode in a second cell compartment), a counter electrode in a second cell compartment (= an anode in a first cell compartment) [page 1, [0038]], and a solid electrolyte membrane interposed between the working electrode and the counter electrode (= a two-compartment cell separated by a Nafion N117 membrane) [page 5, [0085]], both the first cell compartment and the second cell compartment further comprising an aqueous solution of an electrolyte (= an aqueous electrolyte in contact with the anode 
and cathode) [page 1, [0038]]; wherein contacting the carbon dioxide with the electroreduction catalyst comprises introducing the carbon dioxide into the first cell compartment of the divided electrochemical cell (= introducing CO2 to said second cell compartment) [page 1, [0039]]; and wherein applying a potential to the electrochemical cell comprises applying a negative voltage and a positive voltage to the working electrode and the counter electrode (= a step potential between about -0.8 and preferably about -1.0 and about -1.8 V versus the reference electrode 

(e.g., Ag/AgCl)) [page 1, [0040]], respectively, to reduce the carbon dioxide to form the product (= major products were HCOOH, H2 and CO, minor products (<2%) were C2H4, C2H6, CH4 and C3H6) [page 3, [0071]].
	Regarding claim 13, Palmore teaches wherein the electrolyte comprises an alkali metal bicarbonate (= 0.1 M KHCO3 (pH 6.8) saturated with CO2) [page 5, [0085]].
	Regarding claim 14, Palmore teaches wherein the alkali metal bicarbonate is potassium bicarbonate (= 0.1 M KHCO3 (pH 6.8) saturated with CO2) [page 5, [0085]].
	Regarding claim 15, Palmore teaches wherein the applied potential is from -0.15 V to -1.8 V vs. a reversible hydrogen electrode (= a step potential between about -0.8 and preferably about -1.0 and about -1.8 V versus the reference electrode (e.g., Ag/AgCl)) [page 1, [0040]].

II.	Claim(s) 1-3 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2012/082717 (‘717).
	Regarding claim 1, WO ‘717 teaches a method for electrochemically reducing carbon dioxide to provide a product, the method comprising:
• contacting the carbon dioxide (= CO2) with an electroreduction catalyst (= a metal porous dendritic structure, such as a copper porous dendritic structure) in an electrochemical cell (= an electrolytic cell) [page 8, lines 24-32] to form a product (= rapid electrochemical reduction of CO2 to hydrocarbons) [page 10, lines 24-29], and 
• applying a potential to the electrochemical cell to form the product (= rapid electrochemical reduction of CO2 to hydrocarbons) [page 10, lines 24-29], 

· wherein the electroreduction catalyst comprises a nanoporous (= the nanopores in the scaling) [page 20, lines 25-28] Cu catalyst, a nanoporous Cu-M catalyst, or a combination thereof, where M is a metal chosen from Pt, Ir, Pd, Ag, Au, Rh, Ru, Zn, Sn, Ni, Fe, Re, Ga, In, Cd, Tl, and Ti (= for example, the metal is selected from the group consisting of zinc, iron, copper, chromium, platinum, gold, silver, cobalt, nickel, tin, combination of transition metal and ionic salts thereof) [page 1, lines 24-26]; and 
· wherein the product comprises a C2-C3 alkane, a C2-C3 alkene, a C2-C3 alcohol, a C2-C3 carboxylic acid, a C2-C3 aldehyde, or a combination thereof (= unique products can also be produced on the electrode including C2 to C6 hydrocarbons, formate, ethylene, propane and methanol) [page 10, lines 26-28].
	Regarding claim 2, WO ‘717 teaches wherein the electroreduction catalyst comprises nanoparticles having an average particle size of from 10 nm to 500 nm, as determined by scanning electron microscopy (SEM) [= a portion of the dendrite is resolved at least 50 nm, but 30 nm or 10 nm can be preferred] (page 1, lines 21-22; and page 6, lines 14-17: Figures 7 and 8).
	Regarding claim 3, WO ‘717 teaches wherein the nanoparticles have a BET surface area of from 10 m2/g to 40 m2/g (= the BET surface area is at least 20 m2/g) [page 1, lines 18-19].
	Regarding claim 10, WO ‘717 teaches wherein the product comprises ethane, ethylene, or a combination thereof (= unique products can also be produced on the electrode including C2 to C6 hydrocarbons, formate, ethylene, propane, and methanol) [page 10, lines 26-28].
	Regarding claim 11, WO ‘717 teaches wherein the method is selective for the formation of C2-C3 alkanes over methane (= unique products can also be produced on the electrode 

including C2 to C6 hydrocarbons, formate, ethylene, propane, and methanol) [page 10, lines 26-28].
The method of WO ‘717 differs from the instant invention because WO ‘717 does not disclose such that the C2-C3 alkanes are formed with at least 10 times greater Faradaic efficiency than methane. 
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because WO ‘717 teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
Since all of the elements of the claimed method were accounted for in the prior art, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). The property and/or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/082717 (‘717) as applied to claims 1-3 and 10-11 above, and further in view of Serov et al. (US Patent No. 9,359,681).
	WO ‘717 is as applied above and incorporated herein.
Regarding claim 4, the method of WO ‘717 differs from the instant invention because WO ‘717 does not disclose wherein the electroreduction catalyst comprises a nanoporous Cu-M catalyst where M is a metal chosen from Pt, Ir, Pd, Ag, Au, Rh, Ru, Zn, Sn, Ni, Fe, Re, Ga, In, Cd, Tl, and Ti.
	WO ‘717 teaches that the metal is selected from the group consisting of zinc, iron, copper, chromium, platinum, gold, silver, cobalt, nickel, tin, combinations of transition metals and ionic salts thereof (page 1, lines 24-26; and page 38, claim 27).
	Serov teaches CO2 electroreduction. 
Suitable metals include Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, 
In, Sn, Sb, Hf, Ta, W, Os, Ir, Pt, Au, Tl, Pb, Bi, La, Ce, Pr, Nd, and alloys thereof. Exemplary metal salts include, but are not limited to Mx(NO3)y, MxCly, Mx(SO4)y (where M=Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Hf, Ta, W, Os, Ir, Pt, Au, Tl, Pb, Bi, La, Ce, Pr, Nd). In general, the metal or metals used will be determined by the intended use of the final product. If the product is to be used for electroreduction of CO2, the specific metal or metal alloy may be selected to produce the desired product of the electroreduction reaction. The Hori reference, which is incorporated by reference above, includes a number of tables identifying various carbon fuel products produced by the electroreduction of CO2 on various metals based on the set ups described therein. For example, Pb, Hg, In, Sn, Cd, Tl, and Bi are described as producing formate ion as their major product; Au, Ag, Zn, Pd, and Ga, are described as producing CO as their major product; Cu is described as producing CH4, C2H4 and alcohols in quantitatively reproducible amounts; and while Ni, Fe, Pt, and Ti, are described as not practically giving a continuous product from CO2, they are described as enabling hydrogen 

evolution. Furthermore, Cu-Ni, Cu-Fe, and CuCd alloys are described as producing CH4, C2H4, and CO; Cu-Ni, Cu-Sn, Cu-Pb, Cu-Zn, and Cu-Cd alloys are described as producing HCOO- and CO; Cu-Au alloy is described as producing CH4, C2H4, HCOO-, EtOH, and PrOH-1 ; and Cu-AG alloy is described as producing CO, C2H4, CH3CHO, and C2H3OH. It will be appreciated that the various products of the electroreduction of CO2 can be altered based on the conditions of the reaction as well, for example by selecting aqueous or nonaqueous electrolytes, elevating or decreasing pressure, or temperature. Those of skill in the art will be familiar with Hori or other reference which can provide guidance as to the specific metal or metal alloy and electroreduction conditions that can be used to produce the desired product(s). However, it should be appreciated that the presently disclosed methods for forming the metal materials described herein enables additional tailoring of the 
electroreduction reaction, as the methods enable the production of supporting materials having a highly controllable morphology. Specifically, by selecting the ratio of sacrificial template particles to metal and the size, shape, and even porosity, of the sacrificial template particles, it is possible to both control, select, and fine-tune the internal structure of the final product material. In essence, the disclosed method enables the production of a metallic sponge having as convoluted and tortuous an internal structure as desired. For example, a highly porous open-structure “sponge” may be formed by using larger sacrificial template particles, while a highly convoluted, complex internal structure may be formed by using smaller, more complexly shaped, sacrificial particles, including for example, sacrificial particles of different shapes and/or sacrificial particles which are themselves porous. Moreover, the “density” of the sponge can be selected by altering, for example, the ratio of sacrificial particles to metal salts, the shape of the template particles (i.e. how easily they fit together), or other factors (col. 4, line 24 to col. 5, line 14).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroreduction catalyst described by WO ‘717 with wherein the electroreduction catalyst comprises a nanoporous Cu-M catalyst where M is a metal chosen from Pt, Ir, Pd, Ag, Au, Rh, Ru, Zn, Sn, Ni, Fe, Re, Ga, In, Cd, Tl, and Ti because WO ‘717 teaches that suitable metals include combinations of transition metals where alloys of Cu with Ti, Fe, Ni, Ru, Rh, Pd, Ag, Cd, Sn, Ir, Pt, Au and Tl are suitable for the electroreduction of CO2 to produce the desired product of the electroreduction reaction.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2164.03).
	Regarding claim 5, the WO ‘717 combination teaches wherein the electroreduction catalyst comprises a nanoporous Cu-Ru catalyst (Serov, col. 4, line 24 to col. 5, line 14).

II.	Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/082717 (‘717) as applied to claims 1-3 and 10-11 above, and further in view of JP 2012-112001 (‘001).
	WO ‘717 is as applied above and incorporated herein.
	Regarding claim 12, the method of WO ‘717 differs from the instant invention because WO ‘717 does not disclose wherein the electrochemical cell is a divided electrochemical cell comprising a working electrode comprising the electroreduction catalyst in a first cell compartment, a counter electrode in a second cell compartment, and a solid electrolyte membrane interposed between the working electrode and the counter electrode, both the first cell compartment and the second cell compartment further comprising an aqueous solution of an electrolyte; wherein contacting the carbon dioxide with the electroreduction catalyst comprises introducing the carbon dioxide into the first cell compartment of the divided electrochemical cell; wherein applying a potential to the electrochemical cell comprises applying a negative voltage and a positive voltage to the working electrode and the counter electrode, respectively, to reduce the carbon dioxide to form the product.
	JP ‘001 teaches a method for electrochemically reducing carbon dioxide to provide a product. The electrochemical cell is a divided electrochemical cell comprising a working 

electrode comprising the electroreduction catalyst (= a cathode electrode 19) in a first cell compartment (= a cathode tank 16a), a counter electrode (= an anode electrode 25) in a second cell compartment (= an anode tank 16b), and a solid electrolyte membrane (= an ion exchange membrane 21) interposed between the working electrode and the counter electrode (page 9, 
[00031]; and Fig. 2(a)), both the first cell compartment and the second cell compartment further comprising an aqueous solution of an electrolyte (page 10, [0034] and [0035]); wherein contacting the carbon dioxide with the electroreduction catalyst comprises introducing the carbon dioxide into the first cell compartment of the divided electrochemical cell (= as carbon dioxide and the like are reduced and consumed at the cathode electrode) [pages 8-9, [0030]]; and wherein applying a potential to the electrochemical cell comprises applying a negative voltage and a positive voltage to the working electrode and the counter electrode, respectively, to reduce the carbon dioxide to form the product (= - and +:
			
    PNG
    media_image1.png
    249
    250
    media_image1.png
    Greyscale
) [Fig. 2(a)].
	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the electrolytic cell system described by WO ‘717 with wherein the electrochemical cell is a divided electrochemical cell comprising a working electrode comprising the electroreduction catalyst in a first cell compartment, a 
counter electrode in a second cell compartment, and a solid electrolyte membrane interposed between the working electrode and the counter electrode, both the first cell compartment and the second cell compartment further comprising an aqueous solution of an electrolyte; wherein contacting the carbon dioxide with the electroreduction catalyst comprises introducing the carbon dioxide into the first cell compartment of the divided electrochemical cell; wherein applying a potential to the electrochemical cell comprises applying a negative voltage and a positive voltage to the working electrode and the counter electrode, respectively, to reduce the carbon dioxide to form the product because an electrolytic cell mainly including a tank which is a cathode tank, metal mesh, a cathode electrode, an ion exchange film, an electrolyte, an anode electrode, and a tank which is an anode tank reduces carbon dioxide to form a product.
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
Regarding claim 13, WO ‘717 teaches wherein the electrolyte comprises an alkali metal 

bicarbonate (= in one embodiment, the electrolyte is selected from a bicarbonate salt (e.g., potassium hydrogen carbonate), sodium chloride, carbonic acid, hydrogen, potassium and methanol) [page 4, lines 15-17].
Regarding claim 14, WO ‘717 teaches wherein the alkali metal bicarbonate is potassium bicarbonate (= in one embodiment, the electrolyte is selected from a bicarbonate salt (e.g., potassium hydrogen carbonate), sodium chloride, carbonic acid, hydrogen, potassium and methanol) [page 4, lines 15-17].
Regarding claim 15, WO ‘717 teaches wherein the applied potential is from -0.15 V to -1.8 V vs. a reversible hydrogen electrode (= in certain embodiments, potentials can vary from, for example, -.5 V to 3 V vs. SHE) [page 10, lines 22-23].

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cook et al. (US Patent No. 4,959,131) is cited to teach a cathode metal electrocatalyst consisting of a mixture of copper and ruthenium (col. 10, claim 20).
	Sen et al. (“Electrochemical Reduction of CO2 at Copper Nanofoams,” ACS Catalysis (2014 Sep 5), Vol. 4, No. 9, pp. 3091-3095) is cited to teach copper nanofoams (page 3091, abstract).

Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 19, 2021